Citation Nr: 1126700	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service connected diabetes mellitus. 

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service connected diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to the service connected diabetes mellitus.

8.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity. 

9.  Entitlement to an increased rating greater than 20 percent for diabetes mellitus.  

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).

11.  Entitlement to a rating in excess of 60 percent for prostate cancer with erectile dysfunction, including whether the reduction in evaluation from 100 percent to 60 percent for adenocarcinoma of the prostate, status post radical retropubic prostatectomy, was proper. 

12.  Entitlement to service connection for heart disability, to include as residuals of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  The Veteran's awards, badges, medals and decorations include the Vietnam Service Medal and the Combat Infantryman Badge (CIB).  

These matters come before the Board of Veterans' Appeals (Board) from three rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  A July 2008 rating decision denied reopening a previously denied claim of service connection for right knee and right ankle disabilities, finding that new and material evidence had not been submitted.  An October 2008 rating decision implemented a reduction in schedular evaluation for residuals of prostate cancer, from 100 percent to 60 percent effective February 1, 2009.  An October 2009 rating decision granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating, denied service connection for peripheral neuropathy of the left lower extremity, left upper extremity, and right upper extremity and continued the 20 percent rating for diabetes mellitus. 

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for right knee and right ankle disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a March 2011 hearing held before the undersigned at the RO; the transcript is of record. 

The Board notes that in a March 2009 statement the Veteran withdrew his claim for a TDIU.  However, since that time, the Veteran left his job in September 2010, thereby raising the claim again for a TDIU.  As the issue of entitlement to a TDIU has been raised but was not considered by the RO, the case must be returned to the RO for initial consideration of this claim.  The United States Court of Appeals for Veterans Claims (Court) has not yet offered guidance in a binding, panel decision as to whether remand or referral is the appropriate action for the Board to take in these circumstances.  The Board finds that the most persuasive single judge Court decision on this question has held that, given that the Board has jurisdiction over the claim for a TDIU but the evidence has not been developed enough for proper appellate adjudication, a remand is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   Consequently, remand, not referral, is appropriate here.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation).  

The Veteran also seems to raise the issue of entitlement to service connection for heart disease.   Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This matter is inextricably intertwined with the TDIU issue.   See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters). 

The issues of service connection for peripheral neuropathy of the left lower extremity and heart disability and entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a September 1970 rating decision, the RO denied service connection for right knee disability finding there were no orthopedic disabilities and no residuals at separation. 

2.  Evidence received since the September 1970 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right knee disability. 

3.  In a September 1970 rating decision, the RO denied service connection for right ankle disability finding there were no orthopedic disabilities and no residuals at separation. 

4.  Evidence received since the September 1970 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right ankle disability. 

5.  The preponderance of the evidence is against a finding that the Veteran's right knee disability was manifest in service or is causally related to service.

6. The preponderance of the evidence is against a finding that the Veteran's right ankle disability was manifest in service or is causally related to service.

7.  The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the right upper extremity.

8.  The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the left upper extremity.

9.  Peripheral neuropathy of the right lower extremity is manifested by no greater than moderate impairment with pain, tingling, and numbness of the feet; there is no motor impairment.

10.  In a January 2008 rating decision, the RO granted service connection for prostate cancer with radical prostatectomy rated 100 percent effective from September 11, 2007.

11.  On November 5, 2007, the Veteran underwent a radical retropubic prostatectomy for treatment of prostate cancer.

12.  In July 2008, the RO issued a rating decision which proposed to reduce the evaluation of adenocarcinoma of the prostate, status-post radical retropubic prostatectomy from 100 percent to 60 percent, based on current residuals; the RO notified the Veteran of the contemplated action, and the reasons therefore, and informed him of his right to submit additional evidence and to appear at a hearing.

13.  In October 2008, the RO issued a rating decision implementing the proposed reduction in evaluation, effective February 1, 2009.  As of that date, the Veteran's prostate cancer had not recurred and was manifested by material improvement with residual voiding dysfunction of urinary leakage requiring the wearing of absorbent materials which must be changed more than four times per day, without renal dysfunction.  


CONCLUSIONS OF LAW

1. The criteria to reopen the previously denied claim of service connection for right knee disability are met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2. The criteria to reopen the previously denied claim of service connection for right ankle disability are met.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

4. The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

5. The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

6. The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

7. The criteria for an initial rating of 20 percent, but no higher, from June 6, 2009, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8699-8620 (2010).

8. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2010).

9. The reduction in the evaluation for residual of adenocarcinoma of the prostate, status post radical retropubic prostatectomy, from 100 to 60 percent effective February 1, 2009, was proper; the criteria for a current rating in excess of 60 percent have not been met .  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Letters dated February 2008, February 2009, and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006)

These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim for a higher initial rating for peripheral neuropathy of the right lower extremity arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or address prejudice from absent the notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran testified that he is in receipt of Social Security retirement benefits, not disability benefits.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2008, April 2009 and August 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as they evaluated the Veteran's complaints and provided an opinion and supporting rationale and provided evaluations which allow the application of the rating schedule.  The examination as to the issue of service connection for peripheral neuropathy of the left lower extremity was inadequate and is further addressed in the remand section below. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board finds that VA has complied with the notice procedures of § 3.105(e).  The August 2008 notification letter to the Veteran and the accompanying July 2008 proposed rating decision detailed the proposed actions, provided notice of the applicable evaluation criteria, described the types of evidence which would be helpful in avoiding the proposed reduction, and informed him of the right to request a hearing on the matter.  The issue was readjudicated in an October 2008 rating decision.  

Analysis

New and Material Evidence 

The RO denied service connection for right knee and right ankle disabilities in September 1970, finding there were no residuals at separation and no orthopedic disabilities.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In January 2008 the Veteran filed a claim to reopen the claims for service connection for right knee and right ankle disabilities. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the September 1970 RO decision includes evidence that the Veteran has current right knee and right ankle disabilities.  An April 2009 VA examination diagnosed chronic right ankle sprain of minimal disability and chronic right knee sprain with moderate disability with progression. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, that the Veteran has current right knee and right ankle disabilities, which he did not have at the time of the September 1970 rating decision.

The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.  

Since the Board has now found that new and material evidence has been presented, it is acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court held that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider (1) whether the claimant has been given both adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and (2) whether, if such notice has not been provided, the claimant has been prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  Generally, Bernard stands for the proposition that the Board should not consider issues not considered by the RO decision on appeal to it and if the Board does so it should do so only with the full and informed participation of the appellant.  Id.   In this regard, it is noted that the RO's February 2008 notice contained information and provisions for new and material evidence as well as for service connection claims on the merits. Additionally, the RO provided a statement of the case in December 2008 which included the legal provisions pertinent to a claim for service connection on the merits.  Further, the Veteran's contentions and testimony went to whether the claim was substantiated so as to warrant service connection.  Clearly, the Veteran was aware of what was required for a claim on the merits.  Accordingly, the Board finds all due process requirements have been met.


Service Connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right knee disability

The Veteran asserts that his current knee disability is related to service.  Upon entry to service the Veteran reported a history of having a "trick" right knee.  He reported injuring his right knee two years prior to service with occasional aching pain since then.  A medical evaluation of the right knee was conducted at entry which found there to be full range of motion, no tenderness, no swelling, no instability, and no McMurray sign.  An x-ray examination revealed no abnormality.  The medical evaluation determined he was qualified for service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

In this case, although the Veteran properly reported on entry into service a past history of some sort of right knee problem, he was found to be normal on physical examination at entry into service, and, thus, the presumption of soundness applies. Furthermore, the evidence does not otherwise clearly and unmistakably show that a right knee disorder preexisted service.  Accordingly, the Board will proceed to consider service connection on a direct basis.  

The Veteran testified that he was treated twice in service for his right knee for which he was told to rest.  Hearing Transcript (T.), 13.  He recalled forced marches that he attributed his current problems to.  T. 13.  The Veteran is competent to report as to his in service treatment and his testimony is found to be credible.  

Service treatment records show treatment for a minor laceration to the right knee and lower leg resulting in sutures.  Upon exit from service no right knee problems were reported, and the medical evaluation was normal for the lower extremities.  The Veteran testified that his right knee symptoms had not continued since service as his knee was not under the same stressors as in service.  T. 13.  
 
An April 2009 VA examination evaluated the Veteran and diagnosed chronic right knee sprain with moderate disability.  The examiner noted that the Veteran had developed pain in his right hip and right knee due to his [nonservice-related] left leg above the knee amputation.  In a June 2009 addendum the examiner reviewed the claims file and opined that it was less likely than not that the current right knee disability was related to service explaining that the in service right knee disability had resolved by separation.  

In sum, in service the Veteran was treated for a laceration to the right knee and twice for right knee problems for which he was prescribed rest.  Upon exit from service he reported no current complaints or a history of right knee problems.  The exit medical examination was normal for the lower extremities.  

The Board recognizes that the Veteran was awarded the CIB.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  In this case, however, the Veteran does not ascribe his right knee problems to events in combat.  Thus, the special provisions of 38 U.S.C.A. § 1154(b) are not for application.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The Veteran testified that his knee condition has not continued since service.  T. 13.  As such, these provisions do not apply.  Moreover, there is no other evidence of any continuity of symptomatology for a right knee condition from the time of discharge in 1970 to 2008.  For example and consistent with the Veteran's sworn testimony, at the time of a motorcycle accident in July 1972, there were no pertinent complaints or findings.  In May 2004, VA outpatient treatment records show full range of motion and no pertinent complaints or findings relative to the right knee.  As such, this theory of entitlement is not for application.  Id.  

Nevertheless, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Immediately after service the Veteran filed a claim for his right knee but it was denied as there were no residuals.  There is no evidence of any complaints or treatment for a right knee disability from that time until the Veteran filed his claim in January 2008.  Such a gap in time weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

There is no medical evidence relating the Veteran's current right knee disability to any incident or treatment in service.  The medical opinion of record found that the Veteran's current right knee disability was not related to service. 

The Veteran now opines that his current right knee disability is due to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the identification of a medical diagnosis and etiology of his right knee disability and his views under these circumstances are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the medical professional who concluded his right knee disability was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right ankle disability 

The Veteran asserts that his current right ankle disability is related to service.  Upon entry to service the Veteran reported no history of ankle problems and his entry medical examination was normal.   

The Veteran testified that there was no specific injury to his ankle in service but that he was treated twice for ankle pain and because it gave out.  T. 11.  The Veteran has not claimed that an ankle disability was associated with combat; as such, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  The Veteran is competent to report as to his in service treatment and his testimony is found to be credible. 

Service treatment records show no treatment for any ankle complaints.  Upon exit from service the Veteran reported a history of right ankle sprain since entry.  The medical examination was normal for the lower extremities.   Given the normal findings, the Board cannot conclude that a chronic ankle disability began during service.  38 C.F.R. § 3.303(b).    

An April 2009 VA examination evaluated the Veteran and diagnosed chronic right ankle sprain with mild disability.  In a June 2009 addendum the examiner reviewed the claims file and opined that it was less likely than not that the current right ankle disability was related to service explaining that the in service right ankle condition had resolved upon separation.  

In sum, the Veteran reported a history of right ankle sprain upon exit from service and was treated for right ankle problems twice in service.  Upon exit, the medical examination was normal with no finding of any ankle disability.  Immediately after service the Veteran filed a claim for his right ankle but it was denied as there were no residuals.  There is no evidence of any complaints or treatment for a right ankle disability since that time until the Veteran filed his claim in January 2008.  Such a gap in time weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In a March 2008 treatment note the Veteran reported pain in the right ankle for more than a year, but did not report that he had had an ankle disability continuously since service.  Given the absence of findings of ankle disability upon service discharge, the lack of residual disability associated with service at the time of the original claim for benefits, the absence of medical findings or complaints until decades after service and the lack of sworn testimony going to continuous symptoms since service, the Board cannot find that service connection is warranted based on continuity of symptomatology of a right ankle condition from the time of discharge in 1970.  38 C.F.R. § 3.303(b).    

There is no medical evidence relating the Veteran's current right ankle disability to any incident or treatment in service.  The medical opinion of record determined that the Veteran's current right ankle disability was not related to service.  The Board accords great probative value to that well-reasoned VA medical opinion, inasmuch as it was based on the examiner's thorough review of the Veteran's military, medical, and post-service history, and recent examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  In fact, the Veteran testified that a doctor had never told him that his ankle disorder was related to service.  T. 12.   

The Veteran contends that his current right ankle disability is due to service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his right ankle disability and his views are of no probative value in this situation.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the medical professional concluded his right knee disability was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for right ankle disability is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Peripheral Neuropathy 

The Veteran primarily contends that he has peripheral neuropathy of the left upper extremity and right upper extremity due to his diabetes mellitus.  

In August 2009, a VA examination was conducted to evaluate the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy.  The Veteran reported tingling and numbness in the hands which would get some feeling back after being rubbed.  No significant painful dysthesisia was noted in the hands.  Upper extremity testing revealed finger spread on right and left to be normal.  Tinel and Phalen testing was negative.  Triceps and biceps reflexes were normal on right and left.  Sensation was intact in the upper extremities.  Radial pulses were intact bilaterally.  The examiner concluded that physical examination did not show evidence of diabetic neuropathy in the upper extremities. 

VA treatment records show complaints of numbness in the fingers in April 2010. 
A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Peripheral neuropathy is not a simple condition.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Although the Veteran testified that the feelings of the upper extremities are similar to the service-connected right lower extremity, except in a different region (T. 10), this lay evidence is not sufficient to demonstrate this disorder.  As discussed, medical providers have not found this disorder.    

There is no evidence of peripheral neuropathy of the left and right upper extremities at any point during the pendency of the claim.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

As there is no evidence of a present disability throughout the appeal period or otherwise, service connection for peripheral neuropathy of the left and right upper extremities, under any theory of entitlement, is not warranted.

Evaluations of Service Connected Disabilities  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Peripheral Neuropathy of the right lower extremity

The RO granted service connection for peripheral neuropathy of the right lower extremity in October 2009 and assigned a 10 percent rating which was appealed. 

The Veteran's peripheral neuropathy of the right lower extremity is rated under the criteria for impairment of the sciatic nerve under Diagnostic Code 8620 to best reflect the anatomic area and functions affected.

Diagnostic Code 8620 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

At an April 2009 VA examination the Veteran's right leg showed a trace of edema, dorsalis pedis pulse was absent and posterior tibial pulse was 1/4.  There was an absence of vibratory stimulation of the right foot and diminished pinprick of the right foot.  Peripheral neuropathy was not diagnosed at the time. 

At an August 2009 VA examination the Veteran reported tingling and numbness in his right foot daily.  He reported that his foot continues to bother him until he is off his feet.  The Veteran's right foot pain starts at 5 out of 10 but if he stands on his foot too long he has shooting pains of 7 out of 10.  His right foot pain subsides after 10-15 minutes of elevating his leg.  Neurological evaluation noted vibration at the right big toe was absent and filament sensation was absent, pinprick on great toe noted not painful.  Achilles reflex on the right was absent with knee reflex with reinforcement intact.  The examiner found the Veteran's occupation to be affected due to his neurology symptoms which affect his ability to stand for long period of time as required in his work as a butcher.  The examiner diagnosed peripheral neuropathy right lower extremity due to diabetes mellitus and peripheral vascular disease, both of which are service connected disabilities. 

The disability picture presented here most closely reflects the criteria for a 20 percent rating of the right foot for moderate incomplete paralysis, throughout the period under appeal.  The Veteran has reported an increase in pain after standing for long periods of time which is alleviated by elevating his leg.  Testing showed decreased tendon reflexes and no sensation of the foot.  The Veteran has, however, retained complete motor control of the lower extremities.  In the absence of such, the impairment cannot be considered greater than moderate in nature.

Accordingly, an initial rating of 20 percent for peripheral neuropathy of the right lower extremity is warranted from the time of the grant of service connection, June 6, 2009.  

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged evaluations for peripheral neuropathy of the right lower extremity.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The potential application of 38 C.F.R. § 3.321(b)(1) for an extraschedular evaluation has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

There is no doubt that the Veteran has peripheral neuropathy of the right lower extremity which results in daily restrictions.  However, the regular scheduler criteria contemplate the symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular schedular standards.  As such, referral for consideration of an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Diabetes Mellitus 

The Veteran's diabetes mellitus is currently assigned a 20 percent rating. 

The Veteran's diabetes mellitus type II is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The regulation of activities, defined in the Schedule as 'avoidance of strenuous occupational and recreational activities,' is tied to control of blood sugar, and not to physical capacity.  

Note (1) of Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

An April 2009 general medical VA examination evaluated the Veteran and diagnosed him with diabetes mellitus, type 2, non-insulin dependent and not controlled.  

At the August 2009 VA examination the Veteran reported that he is currently not following a restricted diet but is trying to avoid carbohydrate excess.  He reported that his average blood glucose levels at home are high despite recent addition of insulin to his regimen; also there has been no noted weight loss or gain despite being on insulin.  The Veteran reported no restriction of activity due to his diabetes.  He also reported no hospitalizations for ketoacidosis or hypoglycemic reactions.  The Veteran visits a diabetic care provider every three to six months.  The examiner diagnosed diabetes mellitus type 2, insulin dependent but still uncontrolled to goal.  

At the Board hearing in March 2011, the Veteran testified that he was on a diet plan to help his diabetes.  T. 3.  He stated that his doctor had not restricted his activities.  T. 3-4.  

The Veteran is service connected for peripheral arterial disease of the right leg and peripheral neuropathy of the right lower extremity, both secondary to diabetes mellitus, for which he is separately rated in accordance with Note (1) of Diagnostic Code 7913, which provides that compensable complications of diabetes are to be evaluated separately unless used to support a 100 percent rating. 

The medical evidence of record establishes that the Veteran requires the daily use of insulin, although control of his blood sugars is not optimal, and a restricted diet.  The evidence does not show that regulation of activity, required for assignment of any schedular evaluation in excess of 20 percent, is present.  As such, a rating greater than 20 percent is not warranted. 

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged evaluations for diabetes mellitus.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, the regular schedular criteria contemplate the symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular schedular standards.  As such, referral for consideration of an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Propriety of Reduction/Rating 

Malignancies of the genitourinary system, which includes prostate cancer, are evaluated under Diagnostic Code (DC) 7528.  The rating schedule provides that a 100 percent evaluation is assigned during periods of active disease, and for six months following the end of therapeutic treatment.  If there has been no recurrence or metastasis of the cancer, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.   In applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).

The Veteran's treatment for prostate cancer involved a radical retropubic prostatectomy on November 5, 2007 and he was discharged November 8, 2007.  It was at that point that the six month time period for assignment of the total evaluation began.  There is no evidence of a recurrence or spreading of the cancer, nor does the Veteran allege that either has occurred.  The Veteran was eligible for evaluation for residuals of prostate cancer as of May 8, 2008.

On May 21, 2008 a VA examination to evaluate the current residuals of the Veteran's prostate cancer was conducted. The surgery was noted to be uneventful with PSA in normal range.  The Veteran was noted to have problems with bladder function and the examiner diagnosed complications of radical prostatectomy, including moderate urinary incontinence and severe erectile dysfunction.  

In an April 2008 progress note, the Veteran reported poor stream and urinary leakage requiring four to five pads per day.  At the Board hearing the Veteran also testified that he experienced urinary leakage. 

A 60 percent rating was assigned based on voiding dysfunction with urinary leakage requiring the wearing of absorbent materials which must be changed more than four times per day.  A 60 percent rating is the highest rating under voiding dysfunction. 38 C.F.R. § 4.115a.  

An 80 percent rating under renal dysfunction is not warranted as there are no findings of renal dysfunction.  Id.  While the Veteran has reported a history of weakness and lethargy, an April 2009 VA examiner attributed the Veteran's extreme weakness to his inadequately controlled diabetes mellitus, not to any renal dysfunction. 

The Board also notes that the Veteran has erectile dysfunction that is recognized as associated with the prostate cancer.  He separately receives special monthly compensation due to loss of use of a creative organ.  When a condition such as erectile dysfunction is not listed in the schedule, it will be permissible to rate it under a closely-related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  The Veteran's service- connected erectile dysfunction may be rated by analogy to penis deformity, with loss of erectile power. 38 C.F.R. §§ 4.20, 4.115(b) Diagnostic Code 7522 (2010).  The Board can identify no more appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Diagnostic Code 7522 provides a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31.

The RO has assigned a noncompensable (0 percent rating) for erectile dysfunction, as shown by rating decision beginning in January 2008.   On physical examination dated in May 2008, inspection of the genitals revealed no deformities.  Although there is evidence of the Veteran reporting an inability to achieve and/or maintain erections, there is essentially no evidence of any penile deformities. Absent evidence of penile deformity, even though there is erectile dysfunction, a compensable rating is not warranted under Diagnostic Code 7522.   As the requirements for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (0 percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

In sum, the credible and probative evidence of record establishes that no greater than a 60 percent evaluation was warranted at any time. 

The schedular reduction was factually proper in light of the credible evidence of record.  

Due Process for reduction 

Regulations provide due process protections to the Veteran before any reduction may be affected.  Specifically, the Veteran must be informed of the proposed action and then provided a 60 day period in which to dispute the proposed action.  No action to reduce may be taken prior to expiration of that time.  Further, if a veteran requests a hearing on the proposed action within 30 days of the notice, final reduction may not occur until after the hearing is held.  

Reduction is effective an additional 60 days from the date of the rating decision implementing the reduction.  Importantly, these provisions are applicable only where "...the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made...."  38 C.F.R. § 3.105(e).  Where the actual payment to the Veteran would not be reduced by the action, the 60 day due process periods are not applicable, and reduction may be implemented immediately, effective from the date on which the facts support the new evaluation.  38 C.F.R. § 3.500.

The reduction in evaluation for residuals of prostate cancer would result in an overall reduction in payment of the compensation benefits being received by the Veteran.  The due process provisions of 38 C.F.R. § 3.105(e) therefore apply; the Veteran was provided a proposed rating decision and full notice of the action in August 2008 correspondence.  He did not request a hearing, and so final action could be taken at any time after October 13, 2008, the end of the 60 day period.  The rating decision implementing the proposal was issued October 28, 2008, and the Veteran was notified of such on November 3, 2008.   The due process requirements of 38 C.F.R. § 3.105(e) with respect to the initial 60 day due process period are met.

The due process requirements are also met with respect to the second 60 day period.  The rating decision implementing the reduction is dated in October 2008, the notification to the Veteran is dated November 3, 2008.  It is the date of notification which begins the counting of the second 60 day period.  That period expired on January 3, 2009 and the regulations mandate that the reduction be made effective the last day of the month in which the period expires, or January 31, 2009.   38 C.F.R. § 3.105(e).  The reduced, 60 percent evaluation was properly assigned from February 1, 2009, the following day.

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2010).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.   See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the disability rating for his prostate cancer in a January 2008 rating decision, effective from September 11, 2007.  Therefore, when his rating was reduced effective February 1, 2009, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.   

With respect to the special protections afforded for total disability ratings set forth in 38 C.F.R. § 3.343, subsection (a) of that provision applies in this case where the Veteran's 100 percent rating had been based on the severity of the rated condition.  Accordingly, pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.   As discussed above, there was no recurrence of the Veteran's prostate cancer since surgery/treatment, and the Veteran's PSA was within normal range.   It is recognized that he has voiding symptoms requiring the changing of pads.  However, this examination reflects a "material improvement" in the Veteran's condition as there was no evidence of local reoccurrence or metastasis, such that the 100 percent schedular rating could be reduced based upon the May 2008 VA examination and later progress notes.  38 C.F.R. § 3.343(a).   


ORDER

New and material evidence has been submitted to reopen a claim for service connection for a right knee disability. 

New and material evidence has been submitted to reopen a claim for service connection for a right ankle disability. 

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service connected diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service connected diabetes mellitus, is denied.

An initial rating of 20 percent for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits. 

An increased rating greater than 20 percent for diabetes mellitus is denied.

The reduction in evaluation from 100 percent to 60 percent for adenocarcinoma of the prostate, status post radical retropubic prostatectomy, was proper; a schedular rating in excess of 60 percent for prostate cancer residuals with erectile dysfunction is denied. 


REMAND

In August 2009 a VA examination was conducted to determine whether the Veteran had peripheral neuropathy of the left lower extremity.   Under neurologic symptoms the examiner noted that the Veteran had an above the knee amputation of the left leg due to an accident in 1972 with a prosthesis since then and did not mention a lot of phantom pains now noted.  Upon physical examination the Veteran described having most of leg problem involving the right lower extremity and not the left stump or prosthesis.  However upon neurological examination the examiner stated that the right lower extremity is the only existing lower limb with the left above the knee prosthesis.  No neurological testing was done on the left lower extremity.  Under diagnoses/opinions the examiner merely noted amputation of left lower extremity not related to diabetes.  Despite a VA examination it is unclear whether the Veteran has peripheral neuropathy of the left lower extremity as no such findings either way were made.  As such the VA examination is inadequate.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An additional examination is required to determine whether the Veteran has peripheral neuropathy of the left lower extremity.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With respect to the issue of entitlement to a total rating based on unemployability due to service- connected disability (TDIU), it is noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a TDIU claim either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Although in March 2009 the Veteran requested to stop his previous claim for unemployability as he had returned to work.  At the Board hearing the Veteran testified that he had stopped working in September 2010 due to his inability to stand for longer periods of time due to pain and numbness in his right leg, which was required in his occupation as a butcher.  

Medical evidence of record also raises the issue of unemployability.  The April 2009 VA examiner noted that the Veteran had pain in his back and leg and was extremely weak all the time due to inadequate control of his diabetes.   The examiner found that the Veteran was unemployable but he was continuing to work due to his domestic circumstances.   At the August 2009 VA examination the Veteran reported that he had to cut back his hours as a butcher due to pain, numbness and tingling in his right foot and leg that got worse while working.  

Further, the matter of service connection for a heart disability may impact the TDIU issue.  As such, it should be developed.  

The Board finds that a VA examination is required to ascertain whether unemployability due to a service-connected disability is demonstrated such that a TDIU may be granted.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) ( that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work.

Accordingly, the case is REMANDED for the following action:

1.  All appropriate developmental action, including notice, should be accomplished for the issues of service connection for heart disability and a TDIU.   

2.  Schedule the Veteran for a VA examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to conduct a neurological evaluation of the Veteran and provide an opinion as to whether or not the Veteran has peripheral neuropathy of the left lower extremity. 

The examiner (or other appropriate examiner) is also asked to opine as to whether the Veteran's service-connected disabilities, in part or in whole, would in and of themselves (without regard to age or nonservice-connected disabilities) render the Veteran unemployable.  A complete rationale for any opinion expressed must be provided.  

3.  Following completion of the development requested, readjudicate the claim for peripheral neuropathy of the left lower extremity and adjudicate the claim for TDIU.  If the Veteran has pursued the claim for service connection for heart disability, follow all appropriate appellate guidelines, if in order.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and provided an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


